Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the remarks and amendments dated 1/18/2021. Claims 1-20, as amended, are currently pending and have been fully considered below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over McCormick (U.S. Patent Publication No. 2017/0147540) in view of Saft (U.S. Patent Publication No. 2015/0363893).
As per claims 1, 10 and 11, McCormick discloses a method for optimizing a request to reissue an electronic document, wherein the electronic document includes at least partially unstructured data, comprising:
analyzing the electronic document to determine at least one transaction parameter 
([0067] trade terms from multiple related trade documents 120 to determine how to process a transaction.); 

creating a template for the electronic document, wherein the template is a structured dataset including the determined at least one transaction parameter 


determining, whether the electronic document meets at least one evidencing requirement 
([0004] “If the format of the electronic file does not match a known document template, the trade executing machine determines that the electronic file is an unstructured document, identifies a pattern between a field name of the electronic document and data associated with the field name, generates a structured template of the electronic file, by incorporating the identified pattern to transform the unstructured document into a structured document, and updates the database of known document templates with the template of the electronic file.”
Determining whether the electronic matches a known document template is construed as determining whether the electronic document meets at least one evidencing requirement);

determining at least one optimization parameter based on historical reissuance data when it is determined that the electronic document is missing the at least one evidencing requirement
([0004] “If the format of the electronic file does not match a known document template, the trade executing machine determines that the electronic file is an unstructured document, identifies a pattern between a field name of the electronic document and data associated with the field name, generates a structured template of the electronic file, by incorporating the identified pattern to transform the unstructured document into a structured document, and updates the database of known document templates with the template of the electronic file.”
The “known document templates” are construed as historical reissuance data.); and

([0005] “Identifying a pattern between a field name of the electronic document and data associated with the field name. Generating a structured template of the electronic file, wherein the structured template incorporates the identified pattern to transform the unstructured document into a structured document, and updating the database of known document templates with the template of the electronic file.”
The optimization is construed to me met by the generating a structured template of the electronic file that is accomplished by identifying a pattern between the field name, which is construed as the optimization parameter. The updating is construed as the sending.).
	However, 
However, McCormick does not appear to explicitly disclose from the determined at least one transaction parameter included in the structured dataset of the template, the at least one evidencing requirement includes requirements for one of a type, value or purpose of a transaction parameter; and including historical reissue requests and corresponding reissue results.
Saft teaches web-based system and methods thereof for value-added tax reclaim processing with the features of from the determined at least one transaction parameter included in the structured dataset of the template, the at least one evidencing requirement includes requirements for one of a type, value or purpose of a transaction parameter 
([0028] According to one embodiment, the server 120 performs an analysis of one or more parameters in the VAT receipt which are required for a VAT refund, e.g., payer's name, payer's address, name of entity being paid, tax identification of entity being paid, receipt number, description of item being paid for, date, currency, and other data appearing on a VAT receipt.); and
including historical reissue requests and corresponding reissue results 

[0032] The server proceeds to initiate eligibility checking by comparing parameters related to price and type of purchase on the receipt to parameters stored in the database.).
From this teaching of Saft, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify the system and method of McCormick to include the features, taught by Saft, in order to assist in determining eligibility of a claim.

As per claims 2 and 12, McCormick discloses the method of claim 1, wherein determining the at least one transaction parameter further comprises:
identifying, in the electronic document, at least one key field and at least one value; creating, based on the electronic document, a structured dataset, wherein the created structured dataset includes the at least one key field and the at least one value; and analyzing the created structured dataset, wherein the at least one transaction parameter is determined based on the analysis 
([0005] Comparing the format of the electronic file to a database of known document templates. If the format of the electronic file does not match a known document template, the method may further include determining that the electronic file is an unstructured document. Identifying a pattern between a field name of the electronic document and data associated with the field name. Generating a structured template of the electronic file, wherein the structured template incorporates the identified pattern to transform the unstructured document into a structured document, and updating the database of known document templates with the template of the electronic file.).

As per claims 3 and 13, McCormick discloses the method of claim 2, wherein identifying the at least one key field and the at least one value further comprises:


As per claims 4 and 14, McCormick discloses the method of claim 3, wherein analyzing the electronic document further comprises:
performing optical character recognition on the electronic document ([0029] For example, data extractor 136 may be capable of using hardware and/or software to conduct optical character recognition (OCR) to detect trade information 122 of trade documents 120.).

As per claims 5 and 15, McCormick discloses the method of claim 1, wherein the electronic document does not meet the at least one evidencing requirement when the template does not include at least one required transaction parameter indicated in the at least one evidencing requirement ([0005] If the format of the electronic file does not match a known document template, the method may further include determining that the electronic file is an unstructured document.).

As per claims 6 and 16, McCormick discloses the method of claim 1, wherein the at least one optimization parameter includes at least one of: a time for sending the optimized reissuance request, a maximum number of electronic documents to be reissued with respect to the optimized reissuance request, and a destination ([0005] discusses sending the reissuance document).

As per claims 7 and 17, McCormick discloses the method off claim 1, wherein the at least one optimization parameter is determined based on an intended use of the electronic document ([0005] Identifying a pattern between a field name of the electronic document and data associated with the field name.).

As per claims 8 and 18, McCormick discloses the method of claim 7, wherein the intended use is at least one of: evidence for a value-added tax (VAT) reclaim, and evidence for a corporate income tax (CIT) deduction ([0079] information analyzer program 147 may evaluate any relevant trade terms such as product descriptions, shipping deadlines, and applied taxes.). 

As per claims 9 and 19, McCormick discloses the method of claim 1, wherein the electronic document is an image showing at least one of: an invoice, and a receipt ([0013] Each document may include relevant information such as invoice and purchase order numbers).

As per claim 20, Saft discloses, wherein the optimization parameter includes one of a time, a destination, a number of evidencing documents to be requested per request, or the missing the at least one evidencing requirement to be included in a reissuance request to increases a likelihood of success for the reissued document request to be responded (see [0025] and [0032]).
Combination is made by the same rationale as above

Response to Arguments
Applicant’s arguments, see Remarks, filed 1/1/2021, with respect to the rejection(s) of claims 1-19 under 35 U.S.C. § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Saft (U.S. Patent Publication No. 2015/0363893).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited Form attached.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYE IWARERE whose telephone number is (571)270-5112.  The examiner can normally be reached on M-F 8:00 - 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/OLUSEYE IWARERE/Primary Examiner, Art Unit 3687